Title: To Thomas Jefferson from Richard Söderström, 16 November 1793
From: Söderström, Richard
To: Jefferson, Thomas



Sir
Philadelphia Nover. 16: 1793.

The enclosed Copy of a Letter to me dated the 26. May from Sir Fried: Sparre Grand Chancellor of Sweden I recieved in the end August, and Should have had the honor of transmitting you the same long before now, if Sickness and a great deal of business had not prevented me, for which reasons, and as no business to this Country has since occured respecting the Danish Government, you will I hope excuse the delay. I am informed that the president of the United States has established some Rules for European Consuls to govern them in Cases of Captured Vessels being brought in to this Country by the Nations at War. If so I shall esteem it a particular favor if you will be so obliging as to furnish me therewith, to enable me to make such arrangements respecting the same agreeable to the instructions I have recieved.
On the 12: Instant I presented to General Knox a Memorial of Lucas Gibbes and others relative to the Captured Sloop Betzy. Said Memorial I know ought first to have been presented to you, but being unwilling to oppose the wish of the Memorialists and their Council, and in order to gain time if possible I delivered it to Said Gentleman from whom I obtained an answer. This proceeding I request you to pardon, though it was not done through ignorance of the proper mode, but as mentioned before to oblige those people. I at the time offered to General Knox to have the Memorial altered, and to deliver it to you with a letter, which he told me in the present circumstances was unnecessary; Nevertheless I now take the liberty of forwarding you a Copy thereof regularly directed. I am very unhappy in finding that a decision of this business is unavoidably so long delayed, however I hope in the end to get such Satisfaction that will pay for the delay. With respect I have the Honor to remain Sir Your most Obd: hble. Sert

Richd: Söderström

